—In an action to recover the proceeds of an insurance policy, the defendant appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated March 31, 1998, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court improperly denied the defendant’s motion for summary judgment. The defendant satisfied its burden of proving that the plaintiff’s loss was within the scope of a policy exclusion (see, Goldman & Sons v Hanover Ins. Co., 80 NY2d 986, 987). In opposition to the motion, the plaintiff failed to raise any triable issues of fact. Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.